ADVISORY ACTION
Receipt of the AFCP filed 04/06/2021 is acknowledged. 

Maintained Rejections
Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-14 and 17-18 and 20-21 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for 0.1% escin together with the comounds cyclosporine A, tacrolimus, lumefantrine, budesonide, fluticasone propionate, curcumin, pimecrolimus or paclitaxel, and for glycyrrhizin with budesonide or fluticasone propionate, does not reasonably provide enablement for the scope of claim 12.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claim without undue experimentation. MPEP 2164.01(a), citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), sets out the factors to consider whether experimentation is undue, which include:
The nature of the invention. Claim 12 is drawn to a pharmaceutical or cosmetic composition comprising a water-insoluble or slightly water-soluble hydrophobic organic  aqueous solvent system a buffer adjusted to a pH value in a range of from pH 4 to pH 8, and a saponin component selected from the group consisting of escin and glycyrrhizin, at or above a critical micelle concentration; the concentration of the saponin component is in a range of from 0.02% to 0.5% w/v in the case of escin, and in a range of from 0.5% to 5% w/v in the case of glycyrrhizin; the aqueous solvent system further comprises dexpanthenol at a concentration of from 0.5% to 5% v/v; and at least a part of the water-insoluble or slightly water-soluble organic compound is dissolved through solubilization by way of attachment to micelles present in the solvent. The aqueous solvent system comprises a pharmaceutically or cosmetically acceptable organic solvent. 
The breadth of the claims. Instant claim 12 encompasses a genus of water insoluble or slightly water soluble hydrophobic organic compounds listed. 
The level of predictability in the art.  The prior art establishes unpredictability for the claimed composition. Walthelm et al. (see 892 form) teaches that changes in water solubility is caused by interactions between the saponin and the respective compound and that effects of saponins on the water solubility of other compounds are minimal and thus should not be regarded as solubilizers. Walthelm shows that at table 2 that glycyrrhizinic acid does not enhance solubility of digitoxin (insoluble compound) and Table 3 shows that escin does not enhance the solubility of Rutin. Enhancing and reduction of solubility of the compounds depends on the type of saponin, the concentration of the saponin and the compounds being solubilized, see abstract and conclusion and results and discussion. Increasing the concentration of the saponin aescin (escin) decreases the solubility of digitoxin. Prassas et al. (Digitoxin-Induced Cytotoxicity in Cancer Cells is Mediated through Distinct Kinase and Interferon Signaling Networks) discloses that the digitoxin is a cytotoxic compound, see abstract and conclusion. Zillich et al. teaches that rutin is also a dermatic compound with effects on skin ageing, see title and antioxidant properties section. The scope of claim 12 encompasses cytotoxic compounds or dermatics that would not be solubilized by the addition of glycyrrhizin or escin. Walthelm establishes the unpredictability for enhancing solubility of poorly soluble drugs as it depends on the drug, the saponin, and concentration with increased concentration of escin shown to decrease solubility of digitoxin. Thus, the type of compound and concentration of the saponin used greatly impacts solubility of the compounds and Walthelm establishes that there would have been undue experimental to arrive at the composition for claim 12. Walthelm evidences that the full scope of claim 12 is not enabled for the genus of pharmaceutical compounds. 
 (E) The quantity of experimentation needed to make or use the invention. As demonstrated from the art, a skilled artisan could not practice the invention commensurate with the full scope of the claims without undue experimentation.

Response to remarks 
Applicants disagree with the Walthelm rejection as it pertains to different processes of mixing actives with aqueous solutions of various saponin mixtures. The present invention has water-insoluble or poorly water soluble hydrophobic actives that are brought into solution by pre-dissolving the water insoluble or poorly soluble hydrophobic substance in a suitable organic solvent and thereafter combining the 
Examiner respectfully submits that Applicant’s claims are considered unpersuasive because the instant claims are directed to a composition, not processes of making the claimed product. The Applicant appears to be arguing the criticality of a pre-dissolving step of the poorly soluble or insoluble active substance, however the instant claims do not require a pre-dissolving step in organic solvent. Claim 12 is to a water insoluble or slightly water soluble hydrophobic organic compound dissolved in aqueous solvent. Examiner further notes that the actives of Walthelm can be dissolved in an aqueous solvent system to various concentrations, see determination of absorption maxima and creation of calibration curves. Walthelm establishes the unpredictability in the prior art in enhancing the solubility of poorly soluble active agents. Enhancing and reduction of solubility of the compounds depends on the type of saponin, the concentration of the saponin and the compounds being solubilized, see abstract and conclusion and results and discussion. Increasing the concentration of the saponin aescin (escin) decreases the solubility of digitoxin. Thus, there is undue experimentation at arrive at improved solubility for the genus of compounds presently claimed. 
Applicants note that during the interview the Office alleged that Examples 5 and 9 appeared to show the saponin did not always work with or without dexpanthenol. Applicants argue that the Examples show that without all the components a successful 
Examiner acknowledges the examples, in particular Example 5, and that suitable aqueous solvent systems are not obtained when saponin component is omitted. Examiner notes that the 112 is based upon the genus of compounds claimed. Examiner notes that the examples are only to a class of steroids (budesonide and fluticasone propionate). It appears that the crucial feature of the instant invention also appears to be that the water-insoluble drug is dissolved in a first step of dissolving in an organic solvent (page 34 of specification) before addition of the escin or glycyrrhizin. However, the genus of drugs described in claim 12 are not necessarily dissolved in organic solvent in a first step. Claim 12 encompasses embodiments to classes of drugs that would not work as demonstrated by Walthelm which teaches that these compounds are poorly solubilized with escin and glycyrrhizin. Walthelm shows that at table 2 that glycyrrhizinic acid does not enhance solubility of digitoxin (insoluble cytotoxic compound) and Table 3 shows that escin does not enhance the solubility of Rutin. Enhancing and reduction of solubility of the compounds depends on the compounds being solubilized, type of saponin, and the concentration of the saponin, and as evidenced by Walthelm requires undue experimentation, see abstract and conclusion 

Claim Objections
Claims 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH ALAWADI/Primary Examiner, Art Unit 1619